Case 1:21-cv-00199-KG-SMV Document5 Filed 04/16/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
ALBERT J. GOLDBERGER,
Plaintiff,
V. No. 1:21-cv-00199-KG-SMV

U.S. DEPT. OF THE TREASURY
INTERNAL REVENUE SERVICE,

Defendant.
MEMORANDUM OPINION AND ORDER OF DISMISSAL

THIS MATTER comes before the Court on pro se Plaintiff's failure to timely file an
amended complaint.

Plaintiff alleges that he "timely filed" a "copy" of his "2014 IRS tax return" in April 2018,
"claiming a refund of $5,500.00." Civil Rights Complaint Pursuant to 42 U.S.C. § 1983 at 2,
Doc. 1, filed March 8, 20201 ("Complaint"). The Internal Revenue Service ("IRS") informed
Plaintiff that Plaintiff had filed a copy of his 2014 tax return instead of the original. After Plaintiff
submitted his original 2014 tax return to the IRS in September 2018, the IRS denied Plaintiff's
claim for a refund stating the deadline to claim a refund expired on April 15, 2018. See Complaint
at 2. Plaintiff now seeks a tax refund of $5,500.00.

United States Magistrate Judge Stephan M. Vidmar informed Plaintiff that the Complaint
failed to state a claim upon which relief can be granted because it does not state with particularity,
or reference the relevant statutes or regulations, sufficient information showing that Plaintiff is
entitled a tax refund or contain any factual allegations showing that the denial of a tax refund
unfairly deprived Plaintiff of a tax refund. See Doc. 4, filed March 15, 2021. Judge Vidmar

granted Plaintiff an opportunity to file an amended complaint and notified Plaintiff that failure to
Case 1:21-cv-00199-KG-SMV Document5 Filed 04/16/21 Page 2 of 2

timely file an amended complaint may result in dismissal of this case. Plaintiff did not file an
amended complaint by the April 5, 2021, deadline.

IT IS ORDERED that this case is DISMISSED without prejudice.

 
